Citation Nr: 1033648	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  10-01 284 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1958. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which continued the denial of service connection for 
tinnitus due to a lack of new and material evidence.

By way of history, the record reflects that the RO denied the 
Veteran's claim for tinnitus in August 2005.  The Veteran did not 
appeal this decision and his claim became final.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  The 
Veteran submitted a claim to reopen the matter in January 2008.  

In his substantive appeal, the Veteran indicated that he wanted a 
videoconference hearing before a traveling Veterans Law Judge 
(VLJ).  In response, the Veteran was informed by letter that the 
hearing was scheduled for June 28, 2010.  The Veteran failed to 
report for the scheduled hearing.  He also did not request a 
postponement and has provided no explanation for his failure to 
attend the hearing.  Accordingly, the request for a hearing is 
deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the 
Veteran's claim of service connection for tinnitus.  Although 
notified of that decision by letter dated in September 2005, the 
Veteran did not initiate an appeal.

2.  Evidence received since the August 2005 rating decision is 
not cumulative or redundant.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for tinnitus.



CONCLUSION OF LAW

New and material evidence has not been received since the RO's 
August 2005 decision, which denied a claim of entitlement to 
service connection for tinnitus; the claim for service connection 
for tinnitus is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

With regard to claims to reopen, the VCAA requires notice of the 
evidence needed to reopen the claim as well as the evidence to 
establish the underlying benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  A February 2008 letter contained notice of 
what is necessary to establish a claim for service connection, 
provided Dingess notice and informed the Veteran of what 
qualifies as new and material evidence; the letter notified the 
Veteran that he had not established a nexus between tinnitus and 
service.  While, this was not the only reason the Veteran's claim 
was denied, the Veteran has not been prejudiced by this notice 
deficiency.  The Veteran, as a reasonable person, could be 
expected to understand from the notice what was needed to 
substantiate his claim.  The Veteran has been represented 
throughout his appeal by an accredited service organization, 
Disabled American Veterans (DAV), which therefore presumably is 
well aware of the requirements for reopening a previously denied, 
unappealed claim.  If there is any deficiency in the notice to 
the Veteran it is harmless error.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by relying 
on various post- decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has obtained the Veteran's service treatment records, VA 
treatment records, and afforded the Veteran two VA examinations 
with respect to his claim.  These examinations and medical 
opinions are adequate for adjudication purposes as the examiners 
had the claims file for review, obtained a reported history from 
the Veteran, and conducted a thorough examination.  All known and 
available records relevant to the issue on appeal has been 
obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.
II.  New and Material 

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).



Analysis 

In the August 2005 rating decision, the RO denied the claim of 
entitlement to service connection for tinnitus on the basis that 
there was no evidence of tinnitus in service and no current 
diagnosis of tinnitus.  The evidence of record at the time of the 
decision consisted of the Veteran's service treatment records 
dated from June 1956 to June 1958; audiology evaluation from 
Midwest Ear, Nose and Throat dated in July 2000; and a VA 
examination dated in August 2005.  The Veteran was notified of 
the decision in September 2005.  He did not file an appeal 
however, and the August 2005 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2008, the Veteran again requested service connection 
for tinnitus.  In order to reopen this claim, new and material 
evidence must be received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The relevant evidence submitted since the last final August 2005 
rating decision includes service treatment records from the VA 
Medical Center in Kansas City dated from January 2008 to April 
2008; a May 2009 letter from B.O. Au.D.; and a VA examination 
dated in October 2009.  

The Board finds that the above evidence, received after the 
August 2005 rating decision, is new but not material.  The 
evidence was not previously of record, and is neither cumulative 
nor redundant of evidence previously considered by the RO.  
However, the evidence is not material, as it provides no 
reasonable possibility of substantiating a claim for service 
connection.  Specifically, the VA treatment records show no 
complaints with regard to tinnitus and the VA examination dated 
in October 2009 notes that the Veteran had no current complaint 
of tinnitus. The May 2009 letter from B.O. Au.D. relates to 
hearing loss and contains no complaints, findings or diagnosis of 
tinnitus.  

As there is no evidence of that the Veteran currently experiences 
tinnitus, the Board does not find that there is material evidence 
with which to reopen the Veteran's claim.  As there is no new and 
material evidence before the Board, the Board lacks jurisdiction 
to review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


ORDER

New and material evidence having not been received, the claim of 
entitlement to service connection for tinnitus is final and is 
not reopened.  The appeal is denied.



____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


